              Case 1:20-cv-06730-CM Document 3 Filed 08/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK C. CHRISTENSON,
                              Plaintiff,                      20-CV-6730 (CM)
                     -against-                                ORDER OF DISMISSAL
JOHN KENNEDY,                                                 UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On June 20, 2018, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Christenson v. Roe, ECF 1:18-CV-

3319, 3 (S.D.N.Y. June 20, 2018). Plaintiff files this new pro se case, but he does not seek leave

to proceed IFP nor does he pay the filing fees. The Court assumes for the purpose of this order

that he seeks to proceed IFP. Because Plaintiff has not sought leave of the Court to file, the Court

dismisses this action without prejudice for Plaintiff’s failure to comply with the June 20, 2018

order.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 25, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
